                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 1 of 27


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   3      nicole.valco@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, CA 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6   Susan E. Engel (pro hac vice)
                         susan.engel@lw.com
                   7   555 Eleventh Street, NW, Suite 1000
                       Washington, DC 20004
                   8   Telephone: +1.202.637.2200
                       Facsimile: +1.202.637.2201
                   9
                       Attorneys for Defendant Facebook, Inc.
               10

               11
                                                 UNITED STATES DISTRICT COURT
               12
                                               NORTHERN DISTRICT OF CALIFORNIA
               13
                                                     SAN FRANCISCO DIVISION
               14

               15
                       LAWRENCE OLIN, HAROLD NYANJOM,            Case No. 3:18-cv-01881-RS
               16      SHERON SMITH-JACKSON, and JANICE
                       VEGA-LATKER, individually and on behalf
               17      of all others similarly situated,
                                                                 DECLARATION OF LOUIS BOVAL IN
               18                             Plaintiffs,        SUPPORT OF DEFENDANT
                                                                 FACEBOOK, INC.’S MOTION TO
               19      v.                                        DISMISS THE SECOND AMENDED
                                                                 CONSOLIDATED CLASS ACTION
               20      FACEBOOK, INC.,                           COMPLAINT

               21                             Defendant.         Date: May 23, 2019
                                                                 Time: 1:30 p.m.
               22                                                Court: Courtroom 3, 17th Floor
                                                                 Hon. Richard Seeborg
               23

               24

               25                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
               26

               27

               28
                                                                                            L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                      CASE NO. 3:18-CV-01881 RS
                            Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 2 of 27


                   1   I, Louis Boval, hereby declare as follows:

                   2            1.    I am a Software Engineering Manager at Facebook, Inc. (“Facebook”) and have

                   3   held this position since 2012. I joined Facebook’s Messenger Team in June 2014, and I have

                   4   worked on the Android version of the Messenger application (“app”) since then.

                   5            2.    I understand that the Plaintiffs in this litigation allege that the Facebook

                   6   Messenger and Facebook Lite apps uploaded the Plaintiffs’ call and text data, including whether

                   7   each call and text was “Incoming,” “Outgoing,” or “Missed,” the date and time of each call, the

                   8   number dialed, the individual called, and the duration of each call. They allege that Facebook

                   9   collected this data without consent by exploiting a vulnerability in older versions of the Android

               10      operating system. I submit this declaration in support of Facebook’s response to the Plaintiffs’

               11      allegations.

               12               3.    I have had personal involvement in the development of the software code for

               13      Facebook’s Messenger for Android app, and in particular was involved in developing the code

               14      relating to the feature launched on May 21, 2015 that allows certain users of Messenger to

               15      upload their call and text history from their Android mobile devices. As a software engineer

               16      experienced in developing apps for Android, I am also knowledgeable about the Android

               17      permission system.

               18      I.       Overview

               19               4.    Messenger is a free mobile device messaging app (software application) available

               20      for installation on mobile devices with Android, iOS, and Windows operating systems. With

               21      Messenger, users can communicate with other people through text, voice or video calls, and

               22      messages, and share things, such as photos, videos, stickers and gifs.

               23               5.    Starting on May 21, 2015, Facebook began to offer some new, first-time

               24      Messenger users in the United States with Android-operated mobile devices (“Android devices”)

               25      the option to grant Facebook permission to upload information about their call and text histories

               26      in addition to contacts. This new upload feature included the following information for all calls

               27      on the Android device: telephone number; contact name (if available); whether the call was

               28      incoming, outgoing or missed; and call time and duration. The new upload feature also included
                                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS
                         Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 3 of 27


                   1   the following information for all texts on the Android device: telephone number; contact name

                   2   (if available); whether the text was sent or received; and the text time. Call and text histories did

                   3   not include any content of the call or text. Collectively, I refer to this information on the call and

                   4   text histories as “Call and Text Logs.” Facebook also offered this option to users in some

                   5   countries outside of the United States, but my declaration is focused on users in the United

                   6   States, which I understand is the focus of the lawsuit.

                   7          6.      As explained in more detail below, the Android operating system (“Android OS”)

                   8   has its own set of permission requests seeking users’ consent to access Call and Text Logs, but

                   9   since Facebook began providing users the option to upload their Call and Text Logs, Facebook

               10      has had its own consent screen that it displays to users when they initially sign-in to use

               11      Messenger on Android devices, informing them that they can choose to “TURN ON” upload of

               12      their “call and text history,” or can choose “NOT NOW.” The below screenshot is a true and

               13      accurate representation of that consent screen:

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26                                      Figure 1: Facebook Consent Screen
               27             7.      Facebook has displayed this Facebook Consent Screen to each Messenger user for
               28      whom the Call and Text Logs uploading feature was available. After receiving the Facebook
                                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS
                         Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 4 of 27


                   1   Consent Screen, Messenger users have the option to either (1) click “TURN ON” or (2) select

                   2   “NOT NOW.” They also have the option after having seen the Facebook Consent Screen to later

                   3   turned on this option in their Messenger app settings. As described in more detail below, this is

                   4   written directly into the Messenger app software code.

                   5          8.      Facebook’s records indicate that the Plaintiffs in this litigation turned on the

                   6   setting to upload their Call and Text Logs, and Facebook only uploaded their Call and Text Logs

                   7   after the Plaintiffs turned the setting on. The Plaintiffs would have only had the option to turn

                   8   the setting on if they had been shown the Facebook Consent Screen first.

                   9          9.      I understand the Plaintiffs in this lawsuit allege that when they downloaded the

               10      Messenger app, they saw an Android prompt asking them to “[a]llow” Facebook to “access”

               11      their contacts, with the options to “[a]llow” or “[d]eny” this permission. As I explain in more

               12      detail below, if the Plaintiffs received an Android prompt providing the option to “allow” or

               13      “deny” this permission, then it would have been impossible for the Plaintiffs to have had their

               14      Call and Text Logs uploaded without also receiving Android prompts asking their permission for

               15      the app to access their call logs and SMS (“short message service” or text messaging).

               16             10.     I also understand that Plaintiffs Lawrence Olin, Harold Nyanjom, Sheron Smith-

               17      Jackson, and Janice Vega-Latker allege that they downloaded the Facebook Lite app. Facebook

               18      maintains records of users who download its apps. I have reviewed the records for these

               19      Plaintiffs, and Facebook does not have any record of any of these Plaintiffs downloading the

               20      Facebook Lite app or having their Call and Text Logs uploaded from the Facebook Lite app.

               21      II.    Facebook Gets User Consent Before Uploading Any Call And Text Logs

               22             11.     Starting on May 21, 2015 with Facebook’s release of Messenger version 28,

               23      Facebook provided new Messenger users (i.e., users who had not previously installed and used

               24      Messenger) in the United States a feature that gave them the option to upload their Call and Text

               25      Logs, as described in Paragraph 5 of my declaration. Beginning on December 17, 2015,

               26      Facebook expanded access to existing Messenger users in the United States if they reinstalled

               27      Messenger.

               28
                                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                         Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 5 of 27


                   1          12.

                   2

                   3                           This Facebook Consent Screen was also sometimes referred to internally

                   4   at Facebook as a “NUX screen.” NUX is shorthand for “New User Experience.” When

                   5   Facebook expanded this option to existing Messenger users on December 17, 2015, those users

                   6   would see the Facebook Consent Screen when they signed in to Messenger after a reinstall.

                   7          13.     In order to provide Messenger users the option to have Call and Text Logs

                   8   uploaded, Facebook had to make changes to the source code for the Messenger app. I was

                   9   involved in making these code changes to the Messenger app.

               10             14.     At Facebook, code changes are recorded in what we call a “diff.” A diff is tool

               11      used by developers to review existing code and record changes to the code that affect the way a

               12      program works. A diff will show side-by-side comparisons of lines of the prior code to lines of

               13      new code that replace or change the old code. As a Facebook engineer, I routinely work with

               14      diffs and with Facebook and Messenger code, and I know how to read and interpret them both.

               15             15.     Facebook’s software code is proprietary and is highly confidential to Facebook.

               16      For that reason, Facebook takes steps to keep it confidential. We maintain the confidentiality of

               17      the development process for Facebook’s source code, including information in and comments on

               18      diffs that record changes to the source code. If this information were publicly released, it would

               19      allow Facebook’s competitors to use Facebook’s source code, including information about how

               20      the source code is developed and revised, for their own benefit, causing Facebook serious harm.

               21             16.

               22

               23

               24

               25             17.     The diff contains a side-by-side comparison of the code as it previously existed

               26      (left) and the changes to the code (right) starting on                       The lines highlighted

               27      in green indicate new additions to the code. I have summarized the relevant changes below,

               28      including screenshots from Exhibit A:
                                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            4     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 6 of 27


                   1
                       Pages   Lines   Code Language and Description
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                         L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                5    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                   CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 7 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                             6    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 8 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                             7    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 9 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                             8    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 10 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                              9    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                 CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 11 of 27


                   1

                   2

                   3

                   4

                   5
                              18.
                   6

                   7

                   8
                              19.
                   9

               10

               11

               12

               13
                              20.     Once a user has viewed the Facebook Consent Screen and been presented with the
               14
                       option to upload their Call and Text Logs, the Messenger app provides the user with the option to
               15
                       opt out of or opt in to uploading their Call and Text Logs in the user’s Messenger app settings.
               16
                       This option is not available to users unless they have already been presented with the Facebook
               17
                       Consent Screen.
               18

               19
                                                                                                       A true and correct
               20
                       copy of this diff is attached to my declaration as Exhibit B, and is Bates-stamped
               21
                       FB_WILLIAMS_0000000031-045.
               22

               23

               24

               25

               26

               27

               28
                                                                                                     L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          10     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 12 of 27


                   1          21.     Users who turn off Call and Text Log uploading in their Messenger app settings

                   2   are presented with a prompt asking: “Remove all call and text history and stop syncing?” The

                   3   below screenshot, taken from                            , reflects that consent screen:

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14
                              22.     Users who turn Call and Text Log uploading on in their Messenger app settings
               15
                       are presented with a prompt asking: “Do you want to start syncing your call and text history?”
               16
                       The below screenshot,                                       , reflects that consent screen:
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
                              23.     This diff also contains a side-by-side comparison of the code as it previously
               28
                       existed (left) and the changes to the code (right) starting on                            The lines
                                                                                                         L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            11       MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                   CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 13 of 27


                   1   highlighted in green indicate new additions to the code. I have summarized the relevant changes

                   2   below, including screenshots from Exhibit B:

                   3

                   4    Pages     Lines    Code Language and Description
                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                   L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        12     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                             CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 14 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                             13    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                 CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 15 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                             14    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                 CASE NO. 3:18-CV-01881 RS
                       Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 16 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27          24.

               28
                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                             15    MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                 CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 17 of 27


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8          25.

                   9

               10

               11      III.   The Android “Contacts” Permission Prompt Plaintiffs Identify Would Not Have
                              Allowed Access To Call And Text Logs
               12
                              26.     I understand that the Plaintiffs in this lawsuit allege that when they installed
               13
                       Messenger, they were presented with the following prompt: “Allow Facebook Messenger access
               14
                       to your contacts?” They allege that below the prompt were choices labeled “Allow” and “Deny.”
               15
                       And they allege that, by selecting “Allow,” the Messenger and Facebook Lite apps were also
               16
                       able to access their Call and Text Logs.
               17
                              27.     The prompt that the Plaintiffs describe is not part of the Messenger code; it is an
               18
                       Android permission prompt called “Read_Contacts.” For devices using the Android OS,
               19
                       Android has a permission system that limits an app’s access to a device’s data and features. If an
               20
                       app needs access to resources or information on a device, the app has to request the appropriate
               21
                       “permission.” Android determines what language is presented to users when requesting their
               22
                       permission to access certain data or features on their devices.
               23
                              28.     As explained further below, a user that received a “Read_Contacts” prompt
               24
                       worded like the one the Plaintiffs identify in their complaint could not have had their Call and
               25
                       Text Logs collected without also receiving additional Android permission prompts separately
               26
                       seeking their permission to (1) read their call logs and (2) read their SMS. SMS means “short
               27
                       messaging service” and is a type of text messaging.
               28
                                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           16      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 18 of 27


                   1           A.      Background Regarding The Android Operating System

                   2           29.     Software developers, such as Facebook, who want to offer apps, such as

                   3   Messenger, to people for use on mobile devices operating on the Android OS must develop

                   4   software compatible with Android OS. The Android Developer Guides and Android Software

                   5   Development Kit, often referred to as the “Android SDK,” provide developers with information

                   6   and tools to do this.

                   7           30.     I am familiar with the Android Developer Guides and Android SDK and

                   8   understand what they describe and how the developer tools work because I have nine years of

                   9   experience coding with Android apps. Through this work, I am also familiar with Android’s

               10      permission framework and permission requests prompted by Android versus the permission

               11      requests prompted by Facebook and know the difference between the two.

               12              31.     The permission language that a user may see when running an app on a mobile

               13      device operating the Android OS varies depending on two factors: (1) the version of the Android

               14      OS running on the device and (2) information provided by the app about the Android OS version

               15      on which it was designed to run. To understand how the permission language may vary from

               16      device-to-device or from app-to-app, it is important to understand a few attributes of a user’s

               17      Android device and the app that they are using:

               18                          a. Operating System Version Number: The Android operating system is

               19                              periodically updated and has had multiple versions since its inception.

               20                              Each version has a different number, e.g., 1.0 to 9.0, and a corresponding

               21                              code name, which is named after a sweet treat, such as Donut, Jellybean

               22                              and Marshmallow.

               23                          b. API Level: Each Android operating system version also has a

               24                              corresponding API level. An API, or application programming interface,

               25                              is a set of routines, protocols, and tools for building software applications

               26                              that enables two computing systems to “talk” to one another. The API

               27                              level is denoted by a whole number that software developers must

               28                              reference in their code, e.g., level 1 to 28.
                                                                                                         L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             17      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                   CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 19 of 27


                   1                         c. Software Development Kit (“SDK”) Version: For each update to the

                   2                            Android API, Android releases a different Android SDK to allow

                   3                            developers to create apps compatible with its features. Android requires

                   4                            app developers in their code to declare which Android SDK their app was

                   5                            designed to work with; this is referred to as the “targetSdkVersion.” The

                   6                            SDK version is denoted using the corresponding API level for that

                   7                            operating system (i.e., level 1 to 28).

                   8           B.      Background Regarding Android Permission Prompts

                   9           32.     As Android has updated its operating system and APIs, aspects of its permissions

               10      framework have changed. There have been two changes over time to the way a user grants

               11      permission to access to their call logs: (1) the creation of a separate “Read_Call_Logs”

               12      permission and (2) the switch from “install-time” to “runtime” permission requests.

               13                      1.       Creation Of A Separate “Read_Call_Logs” Permission

               14              33.     Before the launch of Android Jellybean (OS version 4.1 / API level 16) on

               15      July 13, 2012, if an app requested the “Read_Contacts” permission from Android, the app would

               16      be granted permission to access the user’s contacts list, as well as the user’s call logs (i.e., date

               17      and time of a call, duration, the contact involved, and whether it was incoming or outgoing).

               18              34.     With the launch of Jellybean (OS version 4.1 / API level 16), and on all future

               19      versions of the Android operating system, Android required a new, separate permission to access

               20      call logs called “Read_Call_Logs.”

               21              35.     This change did not affect the way an app requested access to a user’s text logs

               22      from Android. The Android permissions refer to texts as SMS, and an app seeking access to a

               23      user’s SMS logs must request the “Read_SMS” permission. The separate “Read_SMS”

               24      permission has been required on Android since the first version of the Android OS (OS version

               25      1.0 / API level 1).

               26                      2.       Switch from “Install-Time” to “Runtime” Permission Requests

               27              36.     Before the launch of Android Marshmallow (OS version 6.0 / API level 23) on

               28      October 5, 2015, when a user installed a new app on a device using the Android OS, Android
                                                                                                         L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             18      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                   CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 20 of 27


                   1   would present the user with all of the requested permissions that could potentially affect either

                   2   the user’s privacy or the device’s normal operation at the time of installation. These are referred

                   3   to as “install-time requests.” In an install-time request, a user would be informed that the app

                   4   “needs access to” the requested permissions. The user was then given an all-or-nothing choice to

                   5   “[a]ccept” these requests or to cancel the installation of the app.

                   6            37.   A true and correct copy of excerpts from the Android Developer Guides, which is

                   7   available at https://developer.android.com/guide/ and last accessed on February 18, 2019, is

                   8   attached hereto as Exhibit C.

                   9            38.   An example of an install-time request, taken from Exhibit C at page 16, is copied

               10      below:

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22               39.   With the launch of Marshmallow (OS version 6.0 / API level 23), and on all

               23      future versions of the operating system, Android shifted from its all-or-nothing approach and

               24      users were given the option to accept or deny each permission request individually.

               25      Additionally, these permissions now appeared after the user had installed the app, i.e., at

               26      “runtime,” and were therefore referred to as “runtime requests.” Runtime requests present the

               27      user with a permission dialog asking whether the user wants to “[a]llow [the app] to access”

               28
                                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            19     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 21 of 27


                   1   certain data or features on the device, and the user is given the option to “Deny” or “Allow” this

                   2   access.

                   3             40.   A true and accurate copy of an example of a runtime request, taken from

                   4   Exhibit C at page 15, is copied below:

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17
                                 C.    The Plaintiffs Must Have Seen And Granted The “Read_Call_Log” Android
               18                      Permission Prompt If They Were Running Messenger On Jellybean (OS
                                       Version 4.1 / API level 16) Or Later
               19

               20                41.   I understand that the Plaintiffs allege that Facebook exploited a vulnerability in

               21      prior versions of the Android OS, which allegedly allowed Facebook access to Messenger users’

               22      Call and Text Logs by default when users selected “Allow” in response to the Android

               23      permission prompt which asked users to “Allow Facebook Messenger access to your contacts?”

               24      Plaintiffs allege that this was possible because prior to Android OS version 4.1, granting access

               25      to users’ “Contacts” also granted access to their Call and Text Logs by default, and that later

               26      changes could be bypassed by using an older version of the Android SDK.

               27

               28
                                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           20      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 22 of 27


                   1          42.     Prior to Android Jellybean (OS version 4.1 / API level 16), Android’s

                   2   “READ_CONTACTS” permission prompt would allow access to a user’s contacts and call logs.

                   3   As described in the below excerpt from Exhibit C at page 3, a separate READ_CALL_LOG

                   4   permission, to control access to a user’s call logs, was added in Android Jellybean (OS version

                   5   4.1 / API level 16):

                   6

                   7

                   8

                   9

               10

               11             43.     As a result of this change, an app that sought access to call log information from a
               12      device running Android OS Jellybean (OS version 4.1 / API Level 16) or a later version of the
               13      operating system must request the separate “Read_Call_Logs” permission, with one exception.
               14      If an app declares a targetSdkVersion below API level 16 (i.e., specifies that it was designed to
               15      run on an older version of the Android OS predating version 4.1) and requests the
               16      “Read_Contacts” permission, then Android would permit the app to access the user’s call logs if
               17      the user responded “Allow.” This could only occur if the app’s targetSdkVersion was set to an
               18      API level less than 16.
               19             44.     Facebook’s Messenger app did not exploit any software vulnerability as the
               20      Plaintiffs allege. As explained above in Paragraph 11, the Messenger app began to provide users
               21      the option to upload their Call and Text Logs starting on May 21, 2015 with the release of
               22      Messenger version 28. The targetSdkVersion for version 28 of the Messenger app was set to
               23      API Level 21, and the targetSdkVersion was set to or exceeded API Level 21 for every version
               24      of the Messenger app released after version 28. At no time since the launch of Messenger
               25      version 28 was the targetSdkVersion for Messenger set below API Level 16. This means that the
               26      Messenger app always requested the Read_Call_Logs and Read_SMS permissions from a user
               27      running Android OS Jellybean (OS version 4.1 / API Level 16) or any later version of the
               28      Android OS before uploading the user’s Call and Text Logs. These Android permissions are
                                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          21      MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 23 of 27


                   1   separate from and in addition to the Facebook Consent Screen (shown above in Figure 1) that

                   2   Facebook presented to seek users’ consent to opt-in to upload of their Call and Text Logs.

                   3          D.      The Plaintiffs Must Have Seen And Granted The “Read_Call_Logs”
                                      Android Permission Prompt If They Saw The “Contacts” Permission Prompt
                   4                  They Allege

                   5          45.     The “Contacts” prompt that the Plaintiffs allege they saw, which provided the

                   6   option to “allow” or “deny” access to their contacts, is a runtime request; it is not an install-time

                   7   request, which instead tells users that it “needs access to” the requested permissions and provides

                   8   an all-or-nothing choice to “[a]ccept.”

                   9          46.     As described in the below excerpt from Exhibit C at page 14, because this

               10      “runtime” approach was not available to apps designed on pre-Marshmallow (OS version 6.0 /

               11      API level 23) Android SDKs, a user can only see a runtime request if they have a device using

               12      Android Marshmallow (OS version 6.0 / API level 23) or higher, and the app’s

               13      targetSDKVersion is set to API level 23 or higher:

               14

               15

               16

               17             47.     This means that, if the Plaintiffs saw a runtime request like the one that they

               18      identified when they installed Messenger, then they were all using Android Marshmallow (OS

               19      version 6.0 / API level 23) or higher, and the targetSdkVersion of the Messenger app they

               20      installed was set to API level 23 or higher. Therefore, they also would have been required to

               21      grant a separate “Read_Call_Log” permission request before Messenger could upload their call

               22      logs. They would also have been required to grant a separate “Read_SMS” permission request

               23      before Messenger could upload their text logs.

               24             48.     If any of the Plaintiffs had clicked “deny” on the Read_Call_Log permission, then

               25      the app would not have been able to upload their call logs. Similarly, if they had clicked “deny”

               26      on the Read_SMS permission, then the app would not have been able to upload their text logs.

               27             49.     I am not aware of any circumstances in which a user would receive an Android

               28      permission request or a Facebook request worded exactly as the Plaintiffs have quoted in the

                                                                                                       L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            22     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 24 of 27


                   1   Complaint: “Allow [app] access to your contacts.” The closest equivalent of which I am aware

                   2   is the permission language used in Android operating system version 6.0 and above and the

                   3   corresponding SDK, which states: “Allow [app] to access your contacts.”

                   4   IV.    Facebook’s Messenger App Uploaded Call And Text Logs From The Plaintiffs Only
                              After They Consented By Turning On That Feature
                   5

                   6          50.

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20             51.     I have reviewed the Call and Text Logs Facebook has for each of the FBIDs

               21      identified in Paragraph 50

               22                                                                         . Facebook’s Contacts Tool

               23      provides information regarding Facebook’s internal field names for storage of this data.

               24      Facebook considers this information confidential and takes steps to maintain that confidentiality

               25      to protect against data security threats and to prevent third parties, including competitors and

               26      malicious actors, from gaining insight into how Facebook stores user data. Publication of this

               27      data could create data security issues and competitive harm. Attached hereto are the following

               28
                                                                                                      L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           23     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                           Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 25 of 27


                   1   exhibits, which are true and correct copies of the Contact Tool’s results for the FBIDs identified

                   2   in Paragraph 50.

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12
                               52.
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27      1

                       2
               28
                                                                                                     L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          24     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 26 of 27


                   1

                   2

                   3          53.     A single Facebook account and its associated FBID can be used across multiple

                   4   different devices.

                   5                                             Facebook uploads Call and Text Logs from a specific

                   6   device on which a user opts-in to upload of their Call and Text Logs. If a user consents to

                   7   upload their Call and Text Logs on one device, that will not allow for upload of Call and Text

                   8   Logs on any other devices unless consent is explicitly given on those other devices.

                   9          54.

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                     L. BOVAL DECL. ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          25     MOT. TO DISMISS 2nd AM. CONS. COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
Case 3:18-cv-01881-RS Document 95 Filed 02/26/19 Page 27 of 27
